Reporter’s statement: The certificate set forth an indictment in four counts charging the three defendants with murder in the first degree. The first count named one of the defendants, the second another, and the third the last as having held the pistol with which the crime was committed. The fourth count alleged that the weapon was held by one of the defendants but that his name was to the grand jurors unknown, The certificate also set out a part of the instructions of the trial judge, and showed that all three defendants were found not guilty under the first three counts but guilty under the fourth, and were sentenced to death.
The question certified was:
“ Can the judgment of the Supreme Court of the District of Columbia, based upon the conviction of the defendants on the fourth count of the indiótment, be sustained in view of the acquittal of each and all of the defendants of the charge of murder in the first degree as contained in the first three.counts of the indictment? ”

Per Curiam:

Question answered “ Yes.” Dunn v. United States, ante, p. 390.
Solicitor General Thacher and Messrs. Erwin N. Gris-wold, Leo A. Rover, U. S. Attorney for the District of Columbia, and Wm. H. Collins, Assistant U. S. Attorney, were on the brief for the United States.